Citation Nr: 1708025	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-27 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability other than chronic lumbosacral strain, to include spinal stenosis and spondylosis, and to include as secondary to service-connected left knee disability and/or chronic lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to December 1985.

This appeal to the Board of Appeals (Board) is from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana that denied service connection for spinal stenosis.

In March 25, 2010, the Veteran testified at a videoconference before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A transcript of this hearing is associated with the claims folder. 

The Board denied the Veteran's claim in a decision issued in September 2013.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the parties filed a Joint Motion for Partial Remand (Joint Motion).  An April 2014 Order of the Court granted the Joint Motion and vacated the decision of the Board to the extent that it denied entitlement to VA disability benefits for a low back disorder, other than chronic lumbosacral strain, to include spinal stenosis and spondylosis, and to include as secondary to service-connected left knee disability and/or chronic lumbosacral strain.

This claim was previously before the Board in December 2014, at which time the Board remanded it for additional development.






FINDINGS OF FACT

The preponderance of the evidence is against a finding that a low back disability other than chronic lumbosacral strain is the result of a disease or injury in active duty service or a service-connected disability. 


CONCLUSION OF LAW

A low back disability other than chronic lumbosacral strain was not incurred in or aggravated by active service or by a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what that evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed therein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated January 2008 of the criteria for establishing service connection, including on a secondary basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  The January 2008 letter also notified him of how VA determines disability ratings and effective dates.  This letter accordingly addressed all notice elements.  Nothing more is required. 

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.  No outstanding evidence has been identified that has not otherwise been obtained.  

The record indicates that the Veteran underwent VA examinations to evaluate his spinal stenosis in August 2010, January 2012 with a January 2012 addendum, and June 2015 with an August 2016 addendum.  The reports from those examinations and copies of the addenda have been included in the claims file for review.  The June 2015 examination and August 2016 addendum involved a review of Veteran's military service treatment records, VA treatment records, private treatment records, a thorough examination of the Veteran (examinations only), consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  Therefore, the Board finds that the examination and opinions, taken together, are adequate to decide the spinal stenosis claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Some discussions of the Veteran's March 2010 personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning his contentions regarding the etiology of his spinal stenosis.  Notably, the Veteran's testimony triggered the Board's decision to remand the matter to obtain the above referenced VA examinations/opinion.

In July 2010 and December 2014, the Board remanded the Veteran's claim of entitlement to service connection for spinal stenosis for further evidentiary development, including providing the Veteran with a VA examination for his spinal stenosis claim and to obtain an opinion to address the issue of secondary aggravation.  The Board is obligated by law to ensure compliance with all remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

A review of the record reflects that the Veteran underwent new VA spine examinations in August 2010, January 2012 with a January 2012 addendum opinion, and June 2015 with an August 2016 addendum.  Accordingly, all remand instructions issued by the Board and relating to the spinal stenosis claim have been complied with.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Service Connection

The Veteran claims that his spinal stenosis is the result of his military service and/or his service-connected chronic lumbosacral strain with limitation of motion and/or left knee disability.  Therefore, he believes services connection is warranted on a direct or secondary basis.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.  

The Veteran first underwent a VA examination in conjunction with his instant claim in August 2010.  At the time, he complained of left low back pain with tingling in the posterior thigh, calf, and medial foot.  The examiner noted the Veteran's in-service low back complaints and service-connected disabilities, and diagnosed him with mild spondylosis at L5-S1 and moderate spondylosis and left side stenosis at L4-L5 with disc protrusion.  He concluded that the Veteran's lumbar spine disabilities, other than chronic lumbosacral strain, were not related to his military service or service-connected left knee disability because earlier x-rays would have shown degenerative changes if they were related to his in-service complaints or service-connected left knee disability.  The examiner further noted that the Veteran's x-rays have consistently looked better than most people his age.  Given the lack of radiation of pain to the extremities until the early 2000s, 15 years after his separation from service, the examiner was unable to link the Veteran's low back arthritis to his military service or service-connected left knee disability.  

The Veteran was examined again in January 2012, and the examiner also diagnosed the Veteran with degenerative joint disease of the lumbar spine.  He concluded that this diagnosis was not related to the Veteran's military service or left knee disability for the same reasons as the August 2010 examiner.  In an addendum opinion, the January 2012 examiner further explained that posttraumatic conditions show localized severe changes at the point of injury.  Conversely, age-related causes show generalized mild changes.  In the Veteran's case, his lumbar spine imaging revealed generalized mild changes which were consistent with an age-related cause, not a traumatic cause.  He also noted that the Veteran's lumbar spine degenerative changes were, in fact, better than most people his age.

Pursuant to the December 2014 Board remand, the Veteran was examined again in June 2015.  The June 2015 examiner stated that the Veteran has been diagnosed with degenerative arthritis of the lumbar spine based on MRI reports in 2008 and 2013.  The left knee disability was caused by a fall.  The Veteran was noted, in 2003, to have an anterior cruciate ligament (ACL) and lateral meniscus tear with degenerative changes of the knee.  The lumbar strain was noted in 1985, years prior to when the degenerative arthritis of the back was noted in 2008. Therefore, the examiner opined that the arthritis identified in 2008 is a later development that is likely an age-related condition and not caused or aggravated by the left knee disability or chronic lumbosacral strain.  Although the medical examiner did not phrase her conclusion in terms of the benefit-of-the-doubt standard, the Board infers from the way the question was posed and the definitive tone of the opinion that the examiner meant that it is less likely than not that the Veteran's condition was caused or aggravated by the Veteran's service-connected left knee disability or chronic lumbosacral strain.
An August 2016 addendum to the June 2015 examination was provided to explain why the degenerative arthritis was not aggravated by the service-connected left knee disability or chronic lumbosacral strain.  The examiner opined that the left knee disability has not caused the Veteran to develop a limp, as the Veteran did not have signs of a limp at his June 2015 exam and there was no report of a limp in the medical notes.  A limp could have the potential to increase back pain due to instability in walking.  Furthermore, the lumbosacral degenerative arthritis was not aggravated beyond its natural progression by the chronic lumbosacral strain, as it was noted in January 1985 and the degenerative arthritis of the back was noted years later in 2008.  The examiner explained that lumbar strain is a stretching injury, whereas arthritis of the spine is "a breakdown of the cartilage of the joints and discs in the lower back."  The degenerative arthritis was additionally found to likely be an "age related" condition because, while the symptoms of both conditions overlap, there were no medical reports or treatment found to support the fact that the arthritis of the spine was aggravated beyond its natural progression by the lumbosacral strain.

The medical evidence also includes private and VA treatment records.  These records show the Veteran's diagnoses of lumbar spine stenosis, spondylosis, and degenerative changes and are generally consistent with the VA examinations.  However, none of the treatment records link the Veteran's lumbar spine degenerative changes or any other low back disability (other than his service-connected chronic lumbosacral strain) to his military service.

The only other evidence which purports to link the Veteran's current low back disability, other than chronic lumbosacral strain, to his military service or service-connected disabilities consists of the statements of the Veteran and his representative.  However, for the same reasons previously discussed, the lay opinions of the Veteran and his representative lack the competence to relate the Veteran's current lumbar spine arthritis to his active service or service-connected disabilities.  Neither individual is shown to have the expertise or training necessary to provide a medical nexus opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuing symptomatology.  The Veteran complains of low back pain since service.  The VA examiners considered these complaints in forming their opinions.  However, while they acknowledged his complaints of low back pain since service, they still found that his current diagnosis of arthritis was not related to his service.  Rather, his complaints of low back pain in the 15 years from separation from service until his diagnosis of lumbar spine arthritis have been attributed to and compensated for as service-connected lumbosacral strain.  As such, the Board finds that the medical nexus element of Hickson also cannot be met via continuity of symptomatology.

As explained above, the more competent, probative, and persuasive medical evidence of record does not demonstrate that there is a relationship between the Veteran's active duty service or service-connected low back or left knee disabilities and his current lumbar spine arthritis.  Although the Board notes the Veteran's current disability and in-service complaints/service-connected disabilities, without sufficiently probative evidence of a medical nexus, service connection cannot be granted. 

Accordingly, the Board finds that the claim of entitlement to service connection for a low back disability, other than chronic lumbosacral strain, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); See also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a low back disability other than chronic lumbosacral strain is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


